DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II (by making all claims method claims) in the reply filed on September 19, 2022 is acknowledged.  The examiner received an election of Species A on September 23 from Timothy Klima. All of the claims read on the elected Species A.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17, 2-3, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14, 15, and 12, the claims recite the phrase “in particular”.  It is unclear if the claim requires only the broader limitation or the narrower limitation that follows the use of “in particular”.  It is a similar fact pattern to the use of the phrase "such as".  See MPEP § 2173.05(d).
Regarding claim 14, “at least two components and a disc component” is recited.  Then “wherein the at least two structural elements” is recited.  The at least two structural elements does not have proper antecedent basis.  It is unclear if these two structural elements are the at least two components or if they are a new structure.  The specification refers to two structural elements 51 and 52 which together compose the blade component 50.  The specification refers to a disc component 55 as well.  It is unclear the relationship between the at least two components and the blade component of the claim.  It appears based on claims 10 and 11 that the at least two components are the at least two structural elements of the specification.  The claims should be clear that the blade component comprise the two structural elements or two components and these are not additional separate structure.  
Regarding claim 14, there is recited “means for internal cooling of the blade component” and “a cooling insert”.  Based on the specification these are the same element and are both reference numeral 80.  It is however claimed as two distinct elements.  It will be examined based on these elements being the same element as supported in the specification.
Regarding claim 15, a disc component is recited in claim 14 and “a disc component” and again in claim 15.  If it is the same disc component, it should be recited, “the disc component”.
Regarding claims 14 and 12, the claims recite limitations which include the term “can”. It is unclear if the limitation following the term “can” is present or if the limitation only requires that it be possible.
Regarding claims 12 and 13, “it” does not have clear antecedent basis.
Regarding claims 14, 15, 12, and 13 the claims recite “a disc component”.  Claim 14 is the initial recitation, the other instances have improper antecedent basis.
Dependent claims from the claims discussed above are rejected as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17, 2-3, 5-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Damlis et al. (U.S Patent 5,259,730) hereinafter Damlis in view of Kington et al. (U.S Pre-Grant Publication 20090119919) hereinafter Kington and Bunker et al. (U.S Pre-Grant Publication 20090255332) hereinafter Bunker.
Regarding claim 14, Damlis discloses:
A method for manufacturing a blade component {abstract}, wherein
a) at least two components are provided {Figure 1 (12), (14); Column 3 lines 12-19}, which
b) are connected by means of a connecting process {Column 3 lines 12-19 diffusion bond (12) and (14)},
wherein the at least two structural elements are coupled and/or connected to at least one means for internal cooling of the blade component {Figure 1 (12)/(14) are connected to (18); Column 3 lines 12-19}, and/or
the means for internal cooling of the blade component is arranged in at least one of the least two structural elements {Figure 1 (18) is arranged in (12) and (14)},
the at least two structural elements, when assembled, can be coupled to a cooling insert inside the blade component {Figure 1 (12)/(14) are coupled to (18); Column 3 lines 12-19; see 35 U.S.C 112(b) rejection above}, 
wherein during operation, cooling air flowing into the cooling insert can be guided in targeted fashion via impingement cooling openings onto the inside of the blade component, in particular as impingement flow cooling {Figure 1 (24) are holes of (18); Column 3 lines 29-36}.
Damlis is silent regarding a turbine disk. 
Kington pertains to gas turbine rotor construction.  Kington teaches a disc component connected to the blades (blade ring) by diffusion bonding {[0024], [0027]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the blades of Damlis to a rotor disk as taught by Kington.  One of ordinary skill in the art would be motivated to do so as Damlis is silent regarding a rotor disk which is a standard aspect in a rotor stage and is a structure that is required to interact with a shaft for the rotor blade of Figure 3 of Damlis to function.  In addition, Kington teaches the blades may be joined to the rotor disk in a variety of ways including diffusion bonding {[0024], [0027]}.
Damlis teaches where the two components are connected by diffusion bonding, but does not teach the two components are connected by sintering.
Bunker pertains to a turbine blade construction.  Bunker teaches internal passages can be formed by integrally connecting parts by “integral castings, welded assemblies, diffusion bonded structures, as well as integral parts formed by various surface deposition techniques, or material solidification methods (laser sintering, for example)” in [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the two halves of Damlis and the rotor disk of Kington by sintering as taught by Bunker.  One of ordinary skill in the art would be motivated to do so as various joining methods to make integral are well known substitutes in the art as shown by Bunker paragraph [0017] and Kington [0027].   
Regarding claim 15, the combination of Damlis, Kington, and Bunker further teaches wherein the at least two structural elements are connected, in particular sintered, to the cooling insert as a green part of a metal injection molding process {Damlis Column 3 lines 12-19 describes (12) and (14) as cast which is a metal injection molding process and are considered green parts as these cast pieces are not in their final form; these elements are then sintered together as modified above by the teachings of Bunker [0017]}.
The remainder of the claim limitations are part of clauses including “or” and are therefore not required limitations in each alternative interpretation of the claim. 	
Regarding claim 16, Damlis further discloses providing that the blade component is installed in a gas turbine {Damlis Column 1 lines 20-25}.
Regarding claim 17, the combination of Damlis, Kington, and Bunker further teaches providing that the gas turbine is a stationary gas turbine, a gas turbine for a ship, or a gas turbine engine for an aircraft {this is implicit in Damlis as almost any gas turbine engine is used in power generation (stationary), a ship, or an aircraft, MPEP 2144.01}.
Regarding claim 2, Damlis further discloses wherein at least one of the two structural elements has on its inside a contour which, when assembled, forms part of a cooling duct {Figures 1 and 2, the interior contour of (12) and (14) form  part of cooling ducts (66) shown in Figure 2; Column 5 lines 14-25}.
Regarding claim 3, Damlis further discloses wherein when assembled, the contour extends from the at least one structural element into the interior of the blade component {Figure 1 (12) and (14) interior contours extend into the interior of the blade}.
Regarding claim 5, Damlis further discloses wherein when assembled, a cooling duct is formed between the at least two components and the cooling insert {Figures 1 and 2, (66) is formed between the insert (18) and (12)/(14)}.
Regarding claim 6, Damlis further discloses wherein the at least two structural elements are connected via a connecting surface, wherein the connecting surface is arranged in a free-form face or a plane {Figure 1 (28) and (30) mate at a free-form face}.
Regarding claim 7, Damlis further discloses wherein the free-form face or the plane is arranged substantially parallel to the radial extent of the blade component {Figures 1 and 2 (28) and (30) extend along the radial direction of the blade}.
Regarding claim 8, Damlis further discloses wherein the at least two components are configured as green parts of a metal injection molding process {Damlis Column 3 lines 12-19 describes (12) and (14) as cast which is a metal injection molding process and are considered green parts as these cast pieces are not in their final form; these elements are then sintered together as modified above by the teachings of Bunker [0017]}.
Regarding claim 10, Damlis further discloses wherein one of the at least two components comprises the suction side or the pressure side of the blade component {Figures 1 (12) comprises the suction side and (14) comprises the pressure side}.
Regarding claim 11, Damlis further discloses wherein one of the at least two components comprises the tip of the blade component or the base of the blade component {Figures 1 and 2 (12) and (14) each comprise the tip and base of the blade}.
Regarding claim 12, Damlis, Kington, and Bunker further teaches wherein it can be connected to a ring component or a disc component which is formed as a green part of a metal injection molding process, in particular by sintering into a compressor or turbine stage {blade ring of Kington is cast [0006] which is a green part as it is connected to inner hub after; casting is considered metal injection molding; connecting blade of Damlis Figure 1 (12)/(14) to ring/disk of Kington discussed in [0024] by sintering as taught by Bunker [0017]}
Regarding claim 13, Damlis further discloses wherein a connecting means to a ring component or a disc component is arranged on at least one of the structural elements {Figure 3 (12)/(14) has (60) arranged on it}.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Damlis in view of Kington and Bunker as applied to claim 14 above, and further in view of Kelly et al. (U.S Pre-Grant Publication 20080237403) hereinafter Kelly.
Regarding claim 9, the combination of Damlis, Kington, and Bunker teaches the method of claim 14, but does not teach wherein the at least two components and/or the cooling insert are made of different materials or comprise different materials.
Kelly pertains to the manufacturing of gas turbine engine blades.  Kelly teaches wherein two components are made of different materials or comprise different materials {[0007]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different materials for the two components of Damlis as taught by Kelly.  One of ordinary skill in the art would be motivated to do so as components with more than one material provide greater design options for material selection and are thus able to be better optimized for the local environment, conditions, and design requirements {Kelly [0001]-[0007]}.       
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kelly (U.S Pre-Grant Publication 20060251536) teaches sintering metal injection molding performs .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 272-1387. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799